DETAILED ACTION
This office action is responsive to communications filed on September 27, 2022.  Claims 1-30 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 27, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2022/0295367) in view of Matsumura et al. (US 2021/0297850).

Regarding Claim 1, Yang teaches a method of wireless communication by a user equipment (UE), comprising:
measuring, for each of at least one beam of each of at least one neighboring cell of a UE, the UE served by a serving cell, at least one reference signal (RS) to obtain at least one beam measurement (“the terminal needs to measure a neighbor cell to obtain a corresponding measurement result, to balance whether the cell switching is required” – See [0003]; “In this embodiment of the present invention, because the reporting of the first reporting information corresponding to the RS of the neighbor cell at the physical layer is limited by agreement through the first preset condition, the pertinence of reporting the first reporting information corresponding to the RS of the neighbor cell at the physical layer can be improved, and the utilization of physical layer resources can be improved” – See [0084]; “the first reporting information may include at least one of the following: … beam quality” – See [0085]-[0088]; “first reporting information corresponding to a target reference signal RS of a neighbor cell” – See [0048]; “The RS mentioned in this embodiment of the present invention may be understood as an SSB or a CSI-RS” – See [0049]; The UE measures, for at least one beam of at least one neighbor cell, at least one CSI-RS/SSB (reference signal) to obtain a beam measurement);
deriving, for each neighboring cell based on each beam measurement corresponding to the each neighboring cell, at least one layer 1 (L1) measurement reporting value (“the first reporting information may include at least one of the following: … beam quality” – See [0085]-[0088]; “the beam quality may be understood as an L1-RSRP and/or an L1-SINR” – See [0089]; The UE derives beam quality information in the form of an L1-RSRP/L1-SINR for the at least one beam of the at least one neighboring cell to be used as the first reporting information (L1 measurement reporting value)); and
transmitting, to the serving cell, a report comprising, for each neighboring cell, each at least one L1 measurement reporting value (“Step 201. Send a channel state information CSI report to a serving cell at a physical layer, where the CSI report includes first reporting information corresponding to a target reference signal RS of a neighbor cell” – See [0048]; The UE transmits, to the serving cell, a report including the first reporting information (L1 measurement reporting value)).
Yang does not explicitly teach formatting, for each neighboring cell, each L1 measurement reporting value corresponding to the each neighboring cell, wherein the transmitted report comprises the formatted L1 measurement reporting value.
However, Matsumura teaches formatting L1 measurement reporting values (“For example, as shown in FIG. 2A, when N is configured to greater than 1, the UE may quantize a maximum measurement value of the L1-RSRP to 7 bits and may quantize differential L1-RSRP to 4 bits. The UE may calculate the differential L1-RSRP, with the maximum measurement value of the L1-RSRP being used as a reference. The UE may calculate the differential L1-RSRP for the measurement values whose L1-RSRP is the second or lower value” – See [0092]; The UE formats L1-RSRP values (L1 measurement reporting values) in accordance with a rule wherein the largest measured value is quantized to a 7-bit value and the remaining values are 4-bit differential values); and
transmitting a report comprising each formatted at least one L1 measurement reporting value (“The UE may report (transmit) measurement results for the beam management” – See [0062]; The UE reports the formatted L1 measurement reporting values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include formatting, for each neighboring cell, each L1 measurement reporting value corresponding to the each neighboring cell, wherein the transmitted report comprises the formatted L1 measurement reporting value, wherein the report transmitted to the serving cell comprises the formatted L1 measurement reporting values.  Motivation for doing so would be to reduce overhead of the beam report (See Matsumura, [0101]).

Regarding Claim 2, Yang in view of Matsumura teaches the method of Claim 1.  Matsumura further teaches that formatting comprises formatting each L1 measurement reporting value as an absolute value (“For example, as shown in FIG. 2A, when N is configured to greater than 1, the UE may quantize a maximum measurement value of the L1-RSRP to 7 bits and may quantize differential L1-RSRP to 4 bits. The UE may calculate the differential L1-RSRP, with the maximum measurement value of the L1-RSRP being used as a reference. The UE may calculate the differential L1-RSRP for the measurement values whose L1-RSRP is the second or lower value” – See [0092]; “When the report of the measurement value of the best beam has the first number of bits, the UE may quantize the measurement value by using the first step size. For example, the first step size is 1 dB” – See [0118]; The value is formatted as an absolute value (e.g., the actual value measured in dBm in increments of 1 dBm)).

Regarding Claim 3, Yang in view of Matsumura teaches the method of Claim 1.  Matsumura further teaches that formatting comprises formatting each L1 measurement reporting value as a quantized absolute value (“For example, as shown in FIG. 2A, when N is configured to greater than 1, the UE may quantize a maximum measurement value of the L1-RSRP to 7 bits and may quantize differential L1-RSRP to 4 bits. The UE may calculate the differential L1-RSRP, with the maximum measurement value of the L1-RSRP being used as a reference. The UE may calculate the differential L1-RSRP for the measurement values whose L1-RSRP is the second or lower value” – See [0092]; “When the report of the measurement value of the best beam has the first number of bits, the UE may quantize the measurement value by using the first step size. For example, the first step size is 1 dB” – See [0118]; The value is formatted as an absolute value (e.g., the actual value measured in dBm in increments of 1 dBm) quantized to a 7-bit value).

Regarding Claim 4, Yang in view of Matsumura teaches the method of Claim 1.  Matsumura further teaches that formatting comprises formatting each L1 measurement reporting value as a differential value (“For example, as shown in FIG. 2A, when N is configured to greater than 1, the UE may quantize a maximum measurement value of the L1-RSRP to 7 bits and may quantize differential L1-RSRP to 4 bits. The UE may calculate the differential L1-RSRP, with the maximum measurement value of the L1-RSRP being used as a reference. The UE may calculate the differential L1-RSRP for the measurement values whose L1-RSRP is the second or lower value” – See [0092]; “the UE may quantize the measurement value by using the second step size that is larger than the first step size (FIG. 4). For example, the second step size is 2, 3, or 4 dB, or the like” – See [0119]; The value is formatted as a differential value with reference to the largest measured L1-RSRP value).

Regarding Claim 5, Yang in view of Matsumura teaches the method of Claim 1.  Matsumura further teaches that formatting comprises formatting each L1 measurement reporting value as a quantized differential value (“For example, as shown in FIG. 2A, when N is configured to greater than 1, the UE may quantize a maximum measurement value of the L1-RSRP to 7 bits and may quantize differential L1-RSRP to 4 bits. The UE may calculate the differential L1-RSRP, with the maximum measurement value of the L1-RSRP being used as a reference. The UE may calculate the differential L1-RSRP for the measurement values whose L1-RSRP is the second or lower value” – See [0092]; “the UE may quantize the measurement value by using the second step size that is larger than the first step size (FIG. 4). For example, the second step size is 2, 3, or 4 dB, or the like” – See [0119]; The value is formatted as a differential value quantized to a 4-bit value).

Regarding Claim 6, Yang in view of Matsumura teaches the method of Claim 1.  Matsumura further teaches that formatting comprises: formatting a highest L1 measurement reporting value as an absolute value of the highest L1 measurement reporting value, and formatting each other L1 measurement reporting value as a differential value with respect to the highest L1 measurement reporting value (“For example, as shown in FIG. 2A, when N is configured to greater than 1, the UE may quantize a maximum measurement value of the L1-RSRP to 7 bits and may quantize differential L1-RSRP to 4 bits. The UE may calculate the differential L1-RSRP, with the maximum measurement value of the L1-RSRP being used as a reference. The UE may calculate the differential L1-RSRP for the measurement values whose L1-RSRP is the second or lower value” – See [0092]; The largest/highest L1-RSRP value is formatted as an absolute value and the other/lower L1-RSRP values are formatted as differential values with respect to the largest L1-RSRP value).

Regarding Claim 7, Yang in view of Matsumura teaches the method of Claim 1.  Matsumura further teaches that formatting comprises: formatting a highest L1 measurement reporting value as a quantized value of the highest L1 measurement reporting value, and formatting each other L1 measurement reporting value as a differential value with respect to the quantized value (“For example, as shown in FIG. 2A, when N is configured to greater than 1, the UE may quantize a maximum measurement value of the L1-RSRP to 7 bits and may quantize differential L1-RSRP to 4 bits. The UE may calculate the differential L1-RSRP, with the maximum measurement value of the L1-RSRP being used as a reference. The UE may calculate the differential L1-RSRP for the measurement values whose L1-RSRP is the second or lower value” – See [0092]; The largest/highest L1-RSRP value is formatted as a quantized 7-bit value and the other/lower L1-RSRP values are formatted as differential values with respect to the largest L1-RSRP value).

Regarding Claim 8, Yang in view of Matsumura teaches the method of Claim 1.  Yang further teaches that the at least one beam measurement comprises one or more of a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a signal-to-interference-plus-noise ratio (SINR) (“the beam quality may be understood as an L1-RSRP and/or an L1-SINR of beams corresponding to the target RS” – See [0089]; The beam measurements comprise a RSRP or SINR).

Regarding Claim 9, Yang in view of Matsumura teaches the method of Claim 1.  Yang teaches that the measurement reporting value corresponds to at least one neighboring cell as shown above with respect to Claim 1.  Matsumura further teaches that the at least one L1 measurement reporting value is a cell-level L1 beam measurement reporting value, and wherein each cell-level L1 beam measurement reporting value corresponds to a beam measurement for one of X cells (“For example, as shown in FIG. 2A, when N is configured to greater than 1, the UE may quantize a maximum measurement value of the L1-RSRP to 7 bits and may quantize differential L1-RSRP to 4 bits. The UE may calculate the differential L1-RSRP, with the maximum measurement value of the L1-RSRP being used as a reference. The UE may calculate the differential L1-RSRP for the measurement values whose L1-RSRP is the second or lower value” – See [0092]; The UE determines a L1-RSRP (cell-level L1 beam measurement reporting value) for a beam of at least one neighboring cell, wherein each L1-RSRP corresponds to a beam measurement for the at least one neighboring cell, and wherein X≥1 when there is at least one neighboring cell).

Regarding Claim 10, Yang in view of Matsumura teaches the method of Claim 1.  Yang further teaches that the at least one L1 measurement reporting value is a beam level L1 beam measurement reporting value for each beam of each neighboring cell, and wherein each beam-level L1 beam measurement reporting value reports a beam measurement for one of up to Y RS identifications (RS IDs) per cell (“the channel quality of the neighbor cell being greater than the second preset value may be understood that an RSRP, RSRQ or an SINR of L1 or L3 of N2 beams in the neighbor cell” – See [0083]; “the first reporting information may include at least one of the following: first indication information, where the first indication information is used for indicating the neighbor cell; a RS identifier” – See [0085]-[0087]; The UE determines a L1-RSRP (beam level L1 beam measurement reporting value) for a beam of at least one neighboring cell, wherein the reporting value includes beam measurements for at least one RS identifier (RS ID), wherein Y≥1 when at least one measurement is reported).

Regarding Claim 13, Yang in view of Matsumura teaches the method of Claim 1.  Yang further teaches that measuring comprises measuring at least one of synchronization signal block (SSB) and a channel state information reference signal (CSI-RS) (“The RS mentioned in this embodiment of the present invention may be understood as an SSB or a CSI-RS” – See [0049]; A SSB or CSI-RS are measured).

Claims 14 and 21 are rejected based on reasoning similar to Claim 1.
Claims 15 and 22 are rejected based on reasoning similar to Claims 2-7.
Claims 16 and 23 are rejected based on reasoning similar to Claim 8.
Claims 17 and 24 are rejected based on reasoning similar to Claim 9.
Claims 18 and 25 are rejected based on reasoning similar to Claim 10.

Claims 11, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2022/0295367) in view of Matsumura et al. (US 2021/0297850) and further in view of Chavva et al. (US 2019/0238202).

Regarding Claim 11, Yang in view of Matsumura teaches the method of Claim 1.  Yang and Matsumura do not explicitly teach that measuring comprises measuring for less than or equal to 100 ms.
However, Chavva teaches that measuring comprises measuring for less than or equal to 100 ms (“To optimize beam sweep duration, an optimal Rx beam is predicted and shortlisted based on current measurements and sensor intelligence. Assume top 5 shortlisted Rx and Tx beams (5×5=25 beam pairs) to sweep. A total time required to beam measurement is 10 ms (25 beam pairs/(14 beams per 5 ms)*5 ms). Assuming 3 neighbor BSs to be measured, a beam sweep will take 10 ms. As a result, a beam sweep is optimized with improvised throughput, reduced switch time at various orientation change rates, and better beam availability” – See [0242]; A measuring time for the beams is 10 ms (i.e., less than 100 ms)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang such that measuring comprises measuring for less than or equal to 100 ms.  Motivation for doing so would be to provide a beam sweep that is optimized with improved throughput, reduced switch time, and better beam availability (See Chavva, [0242]).

Claims 19 and 26 are rejected based on reasoning similar to Claim 11.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2022/0295367) in view of Matsumura et al. (US 2021/0297850) and further in view of Shrestha et al. (US 2020/0383022).

Regarding Claim 12, Yang in view of Matsumura teaches the method of Claim 1.  Yang and Matsumura do not explicitly teach that deriving excludes level 3 (L3) filtering. 
However, Shrestha teaches that deriving excludes level 3 (L3) filtering (“The event triggered measurement reporting delay, measured without L3 filtering is less than Tidentify intra with index or Tidentify intra without index. When L3 filtering is used an additional delay can be expected” – See [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang such that deriving excludes level 3 (L3) filtering.  Motivation for doing so would be to reduce a measurement reporting delay.

Claim 20 is rejected based on reasoning similar to Claim 12.

Claims 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2022/0295367) in view of Zou et al. (US 2021/0368399).

Regarding Claim 27, Yang teaches a serving cell apparatus, comprising a memory storing instructions; and a processor in communication with the memory (“The network device 12 may be a 5G base station, or a base station of a later version, or a base station in another communication system, or referred to as a node B, an evolved NodeB, or a transmission reception point (TRP), or an access point (AP), or another word in the field” – See [0028]; “In a sixth aspect, the embodiments of the present invention provide a network device, including a memory, a processor, and a program stored in the memory and runnable on the processor, the program, when executed by the processor, implementing the steps in the foregoing neighbor cell channel state information CSI report sending method” – See [0014]) and configured to:
receive, at a serving cell serving a user equipment (UE), a report comprising at least one L1 measurement reporting value for each of one or more neighboring cells of the UE (“Referring to FIG. 3, FIG. 3 is a flowchart of a CSI report receiving method according to an embodiment of the present invention. The method is applicable to a network device of a serving cell to which a terminal belongs, and as shown in FIG. 3, includes the following steps: Step 301. Receive a CSI report sent by a terminal at a physical layer, where the CSI report includes first reporting information corresponding to a target reference signal RS of a neighbor cell” – See [0206]-[0207]; “the first reporting information may include at least one of the following: first indication information, where the first indication information is used for indicating the neighbor cell; a RS identifier; and beam quality. The RS identifier may be understood as an index of the target RS, and the beam quality may be understood as an L1-RSRP and/or an L1-SINR of beams corresponding to the target RS” – See [0085]-[0089]; The serving cell receives a report comprising an L1-RSRP (L1 measurement reporting value) for one or more neighboring cells of the UE).
Yang suggests using the L1 measurement reporting value to perform cell switching (“In existing communication technologies, when a terminal performs cell switching or signal quality of a serving cell is poor, the terminal needs to measure a neighbor cell to obtain a corresponding measurement result, to balance whether the cell switching is required” – See [0003]), but Yang does not explicitly teach selecting a target cell based on the at least one L1 measurement reporting value for each of one or more neighboring cells of the UE; and transmitting, to the UE, a cell switch command indicating the target cell.
However, Zou teaches selecting a target cell based on at least one L1 measurement reporting value for each of one or more neighboring cells of the UE and transmitting, to the UE, a cell switch command indicating the target cell (“The radio conditions that UE 301 monitors may include physical layer (L1) measurements of candidate beams of a neighboring radio access node” – See [0117]; “Source node 302 may select target node 303 as a target for the handover of UE 301 in accordance with measurement results of target node 303” – See [0116]; “source node 302 may transmit the activation command to UE 301 when the second measurement report indicates that a radio link condition between UE 301 and target node 303 is better than a second threshold” – See [0119]; A serving node selects a target cell based on a L1 measurement value and transmits a handover/cell switch command indicating the target cell to the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to select a target cell based on the at least one L1 measurement reporting value for each of one or more neighboring cells of the UE and transmit, to the UE, a cell switch command indicating the target cell.  Motivation for doing so would be to minimize service interruptions and provide handovers with a high success rate (See Zou, [0101] and [0106]).

Regarding Claim 28, Yang in view of Zou teaches the apparatus of Claim 27.  Yang further teaches that each at least one L1 measurement reporting value is a function of at least one beam measurement i) at the UE (“the first reporting information may include at least one of the following: first indication information, where the first indication information is used for indicating the neighbor cell; a RS identifier; and beam quality. The RS identifier may be understood as an index of the target RS, and the beam quality may be understood as an L1-RSRP and/or an L1-SINR of beams corresponding to the target RS” – See [0085]-[0089];  The value is based on a beam measurement of a neighboring cell at the UE), and
ii) based on at least one reference signal (RS) of at least one beam of each of at least one neighboring cell of the UE (“The RS identifier may be understood as an index of the target RS, and the beam quality may be understood as an L1-RSRP and/or an L1-SINR of beams corresponding to the target RS” – See [0089]; The value is based on a RS of a beam of the neighboring cell of the UE).

Regarding Claim 30, Yang in view of Zou teaches the apparatus of Claim 28.  Zou further teaches that the cell switch command further indicates a target beam of the target cell (“The handover information in the handover pre-configuration message may include at least one of beam information, frequency, and a resource allocated by target node 203” – See [0112]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2022/0295367) in view of Zou et al. (US 2021/0368399) and further in view of Matsumura et al. (US 2021/0297850).

Regarding Claim 29, Yang in view of Zou teaches the apparatus of Claim 28.  Yang and Zhou do not explicitly teach that each L1 measurement reporting value is formatted as one of the following: an absolute value; a quantized absolute value; a differential value; a quantized differential value; a highest L1 measurement reporting value as an absolute value of the highest L1 measurement reporting value, and each other L1 measurement reporting value as a differential value with respect to the highest L1 measurement reporting value; and the highest L1 measurement reporting value as a quantized value of the highest L1 measurement reporting value, and each other L1 measurement reporting value as a differential value with respect to the quantized value.
However, Matsumura teaches that each L1 measurement reporting value is formatted as one of the following: an absolute value; a quantized absolute value; a differential value; a quantized differential value; a highest L1 measurement reporting value as an absolute value of the highest L1 measurement reporting value, and each other L1 measurement reporting value as a differential value with respect to the highest L1 measurement reporting value; and the highest L1 measurement reporting value as a quantized value of the highest L1 measurement reporting value, and each other L1 measurement reporting value as a differential value with respect to the quantized value (“For example, as shown in FIG. 2A, when N is configured to greater than 1, the UE may quantize a maximum measurement value of the L1-RSRP to 7 bits and may quantize differential L1-RSRP to 4 bits. The UE may calculate the differential L1-RSRP, with the maximum measurement value of the L1-RSRP being used as a reference. The UE may calculate the differential L1-RSRP for the measurement values whose L1-RSRP is the second or lower value” – See [0092]; The value is formatted as one of a quantized absolute value, a quantized differential value with respect to the highest measurement reporting value, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang such that each L1 measurement reporting value is formatted as one of the following: an absolute value; a quantized absolute value; a differential value; a quantized differential value; a highest L1 measurement reporting value as an absolute value of the highest L1 measurement reporting value, and each other L1 measurement reporting value as a differential value with respect to the highest L1 measurement reporting value; and the highest L1 measurement reporting value as a quantized value of the highest L1 measurement reporting value, and each other L1 measurement reporting value as a differential value with respect to the quantized value.  Motivation for doing so would be to reduce overhead of the beam report (See Matsumura, [0101]).

Response to Arguments
On page 9 of the remarks, Applicant argues “The priority date of the present application is December 19, 2019 (62/950,797). Applicant respectfully submits that the use of KUNG as a reference relies on the April 3, 2019 filing dates of two provisional applications (62/828,767 and 62/828,786) (the ‘KUNG provisionals’).  Neither of the KUNG provisionals appears to disclose a link between ‘measuring’/’deriving [an L1] measurement reporting value’ and ‘neighboring cell.’ The alleged link appears only in the publication of KUNG’s March 17, 2020 non-provisional application, which was filed after Applicant’s priority date.  Applicant respectfully submits that absent disclosure of each and every element of the claim, in this case ‘deriving, for each neighboring cell … at least one layer 1 (L1) measurement reporting value,’ the Office has not stated a case of anticipation against the independent claims.  As such, Applicant respectfully requests that the Office withdraw the current rejection of each independent claim as anticipated by KUNG.”  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  With respect to independent claims 1, 14, 21 and 27, the Examiner relies upon the newly-cited Yang and Matsumura references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478